Citation Nr: 1523143	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  10-46 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 




INTRODUCTION

The Veteran had active military service from September 1968 to September 1970, to include service in the Republic of Vietnam.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

FINDINGS OF FACT

1.  Bilateral hearing loss, which existed prior to active service, was at least as likely as not aggravated beyond its natural progression during active service.  

2.  Tinnitus is at least as likely as not related to the Veteran's bilateral hearing loss.


CONCLUSIONS OF LAW

1.  Pre-existing bilateral hearing loss disability was aggravated by active service.  38 U.S.C.A. §§ 1110, 1153, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.385 (2014).

2.  Tinnitus is proximately due to or the result of service-connected bilateral hearing loss disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b) (2014).  

If a pre-existing disability is noted upon entry into service, the veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, 38 U.S.C.A. § 1153 applies, and the burden falls on the veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004);  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

A pre-existing injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306(a) (2014). 

The presumption of aggravation applies only when pre-service disability increases in severity during service. Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and after to service.  38 U.S.C.A. § 1153 (2014); 38 C.F.R. § 3.306 (2014); Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).

Further, service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2014).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310(a) (2014); Allen v. Brown, 7 Vet. App. 439 (1995).

An approximate balance of positive and negative evidence as to an issue material to the decision of a matter requires VA to resolve reasonable doubt in the claimant's favor. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service Connection for Bilateral Hearing Loss Disability

The Veteran asserts that he has bilateral hearing loss disability as a result of acoustic trauma sustained in active service.  Specifically, he reports significant acoustic trauma while he was serving in the Republic of Vietnam in the form of large and small arms fire, explosions, tanks, and grenade launchers.  He reports that he was not provided hearing protection while in active service.  

A review of the Veteran's DD Form 214 shows that he did in fact serve in the Republic of Vietnam while he was in active service.  Therefore, the Board concedes that the Veteran sustained acoustic trauma while in active service.  

Service treatment records (STRs) show that the Veteran was afforded a pre-induction examination in December 1967.  An audiogram performed at that time revealed that he had bilateral hearing loss disability for VA purposes at the time of his induction.  He was then afforded a separation examination in September 1970, but an audiogram was not performed at that time.  Rather, he was given a whisper voice test.  Therefore, whether the Veteran's hearing acuity decreased during his active cannot be determined with any amount of certainty. 

Importantly, however, the Veteran has reported that his hearing acuity did indeed worsen during his active service.  In this regard, the Board notes that the Veteran is competent to report that his hearing worsened during his active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible.

In November 2009, the Veteran was afforded a VA audiology evaluation.  At that time, he reported his significant in service noise exposure and explained that he had very little occupational or recreational noise exposure after his separation from active service.  Based on audiometric testing, the Veteran was diagnosed with bilateral hearing loss disability.  The examiner reported that she was unable to opine as to whether the Veteran's bilateral hearing loss disability was aggravated by his active service beyond the natural progression without resorting to mere speculation due to the lack of frequency specific information recorded at the time of separation.  

An examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection.  Therefore, it is not pertinent evidence regarding service connection.  Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  Further, in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered, and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

As the November 2009 VA examiner could not provide an adequate opinion regarding aggravation of the Veteran's bilateral hearing loss disability during active service as a result of inadequacies in the medical and diagnostic tests performed at the time of the Veteran's separation from active service, the November 2009 VA opinion cannot be relied upon as evidence against the claim.  Therefore, it is not sufficient to serve as the basis of a denial of entitlement to service connection.  

In sum, the Veteran has bilateral hearing loss disability for VA purposes at the time of his induction into active service.  The Board has conceded that the Veteran sustained acoustic trauma while serving in the Republic of Vietnam.  The Veteran has competently and credibly reported that his bilateral hearing loss disability worsened during his active service.  There is no competent medical evidence of record showing that the Veteran's bilateral hearing loss disability was not worsened beyond the natural progression during his active service.  

Accordingly, the Board finds that evidence for and against the claim of entitlement to service connection for bilateral hearing loss disability is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Entitlement to service connection for bilateral hearing loss disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service Connection for Tinnitus

As noted above, the Board concedes that the Veteran sustained acoustic trauma while in active service.  During the current appeal, and specifically in November 2009, the Veteran was afforded a VA audiology evaluation.  At that time, he reported that he experienced bilateral tinnitus that had its onset approximately 30 years prior.  He specifically reported that it probably started after he got out of service.  The examiner diagnosed tinnitus.  The examiner reported that she was unable to provide an opinion regarding the etiology of the Veteran's tinnitus without resorting to speculation due to the Veteran's non-specific report of the onset of his tinnitus and due to untested hearing thresholds at the time of the Veteran's separation from active service.  However, the examiner did note that tinnitus was highly correlated with noise exposure and hearing loss.  

Tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  See The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems ("High frequency tinnitus usually accompanies [noise-induced] hearing loss").  See also The MERCK Manual, Section 7, Ch. 85, Inner Ear.  As decided above, the Veteran is service-connected for bilateral hearing loss disability consistent with acoustic trauma sustained while in active service.  Given the fact that the Veteran is service-connected for bilateral hearing loss disability, in conjunction with the provisions from The MERCK Manual and the Veteran's statements, the Board concludes that there is support for the conclusion that his tinnitus is related to his service-connected bilateral hearing loss disability.   

The Board finds that evidence for and against the claim of entitlement to service connection for tinnitus is at least in equipoise.  Therefore, reasonable doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus, as secondary to the service-connected bilateral hearing loss, is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


